          Case 2:18-cr-00294-APG-DJA Document 156 Filed 04/16/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00294-APG-DJA
3
                   Plaintiff,                         Order Granting Motion to Dismiss the
4                                                     Indictment Without Prejudice and
           v.                                         Quash Arrest Warrant as to Armando
5                                                     Jose Mendoza
     ARMANDO JOSE MENDOZA,
6
                   Defendant.
7

8
            Pursuant to Federal Rule of Criminal Procedure 48(a), and upon motion of the
9
     United States, the Court hereby dismisses without prejudice the Indictment as to defendant
10
     Armando Jose Mendoza, and quashes the issued arrest warrant.
11

12                                             IT IS SO ORDERED:

13                                             ________________________________
                                               THE HONORABLE ANDREW P. GORDON
14                                             UNITED STATES DISTRICT JUDGE

15                                                      April 16, 2021
                                               DATED: _________________________

16

17

18

19

20

21

22

23

24

                                                  3
